DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 12-13, 15, and 16 are rejected under 35 U.S.C 103 as being unpatentable over Lin et al. (CN 110477955 A), (hereinafter “Lin”) in view of Pan et al. (US 6464641 B1), (hereinafter “Pan”). 
Note: Attached Chinese to English machine translation will be referenced to in the rejections below for Lin. 
Regarding claim 1, Lin teaches of a method comprising: acquiring a color flow image; 	automatically identifying an artery and a vein within the color flow image (Lin pg. 4 lines 6-14 discloses ‘a method for automatic identification of blood vessels based on IQ data’);
And adjusting at least one imaging parameter responsive to the automatic identification of the artery and the vein (Lin pg. 3 lines 25-29 discloses ‘In the process of extracting blood flow information, adjusting the blood flow-related parameters in the system, such as wall filter, color gain, etc., can determine the blood vessel location and the direction, flow, and other information of blood flow in the blood vessel’). 
In the same field of endeavor, in regards of claim 1, Pan teaches that in paragraph [0028] of their Specification that ‘the host computer also automatically adjusts the position of the range gate so that it is maintained inside a blood vessel during relative motion of the tissue and probe’. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Pan to automatically adjust a parameter responsive to the identification of the artery or vein. Pan’s current design includes the ability to automatically adjust a parameter due to the scanning area. It would have then be obvious to one of ordinary skill in the art to apply the above features taught by Pan to the blood vessel identification method according to Lin, resulting in Lin’s method to identify blood vessels to then adjust one imaging parameter responsive to the identification of the artery and the vein. The motivation to make such a modification would be to possibly maintain the range gate inside a moving blood vessel as the range gate can slide off of the vessel due to tissue and/or probe motion.  
Regarding claim 5, Lin teaches of automatically identifying the artery and the vein within the color flow image comprises, responsive to receiving the selection of the arterial imaging application and acquiring the color flow image with the second pulse repetition frequency, measuring, with a processor, pulsatility in the color flow image, identifying, with the processor, a first structure with a high pulsatility as the artery, and identifying, with the processor, a second structure with a low pulsatility as the vein (Lin pg. 7 line 37 – pg. 8 line 3 ‘S7. Calculate the variance of the velocities of all the seed points in the contour of the blood vessel, and determined the marked blood vessel as an arterial blood vessel or a venous blood vessel according to the variance. Variance can represent the change of blood flow velocity. In a certain period of time, when the speed changes quickly the variance is large, and if the speed change is slow, then the variance is small. According to physiological knowledge, the change of blood flow velocity in arteries is very fast, while the change of blood flow velocity in venous blood vessels is slightly slower so the value of variance can be directly used as the criterion of arteries and veins’). Pulsatile is throbbing or beating; thus, pulsatility is the rate of cyclical pulses which would also denoted the speed of flow.
Regarding claim 6, Pan teaches of adjusting the at least one imaging parameter responsive to the automatic identification of the artery and the vein comprises automatically adjusting, with a processor, a steering angle of a color flow beam with respect to a B-mode imaging plane (Pan Para. [0014], ‘the steering angle of the transmitted beam can also be automatically updated’). 
Regarding claim 7, Lin teaches of adjusting the at least one imaging parameter responsive to the automatic identification of the artery and the vein comprises one 
In the same field of endeavor, regarding claim 7, Pan teaches of automatically centering, with the processor, a pulsed wave cursor on the artery or the vein (Pan discloses that fig. 5 depicts the ultrasound image of fig. 2 with a Doppler beam cursor 26 and a vessel slope cursor 28 superimposed thereon. Pan also teaches of the Doppler beam cursor and a vessel slope cursor in the B-mode image [0008 - background], and later the use of a pulse repetition frequency to fire tone bursts [0008 – detailed description of the preferred embodiments] thus implying that the Doppler beam cursor 26 could also read as a pulsed wave cursor superimposed on the B-mode image). The Applicant discloses in paragraph [0035] of the Specification of ‘a pulsed wave (PW) cursor comprises a set of graphics corresponding to color flow imaging parameters which may be displayed or superimposed on the ultrasound image comprising the B-mode image and the color flow image’. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Pan to automatically center a pulsed wave cursor on the artery or vein. It would have then be obvious to one of ordinary skill in the art to apply the above features taught by Pan to the centering of the regions of interest within the artery or vein according to Lin, resulting in Lin’s method to 
Regarding claim 8, Pan teaches that adjusting the at least one imaging parameter responsive to the automatic identification of the artery and the vein comprises automatically adjusting, with a processor, a Doppler angle relative to the artery or the vein (Pan discloses in Fig. 1 and Para. [0019], ‘the Doppler angle is estimated automatically by the host computer. The estimated Doppler angle value is then used by the host computer to estimate the flow velocity as a function of the Doppler frequency shift’). 
Regarding claim 9, Pan discloses displaying, via a display device, the color flow image;
acquiring an updated color flow image with the adjustments to the at least one parameter; and
displaying, via the display device, the updated color flow image (Pan teaches in Para. [0020], ‘Based on that image data, a Doppler angle is computed, and the Doppler angle value and graphic are updated’; and Para. [0029], ‘the Doppler angle will then be re-estimated and updated based on the new image frame. As long as the vessel tracking option is in the active state, the entire vessel tracking and angle update process with be repeated’).
Regarding claim 12, Lin teaches of labeling, with the processor, a region exhibiting high variance as the artery, and labeling, with the processor, another region exhibiting low variance as the vein (Lin discloses in pg. 8 lines 20-28, ‘S8. The outline of the blood vessel on the real-time grayscale image, and mark the arterial blood vessel and the venous blood vessel with 
In the same field of endeavor, regarding claim 12, Pan teaches of automatically distinguishing the artery from the vein comprises measuring, with a processor, variance in Doppler shifts within the color flow image (Pan discloses in Para. [0007-0008] of background of invention, ‘f0 is the transmit frequency and fd is the motion-induced Doppler frequency shift in the backscattered ultrasound signal. In conventional ultrasound scanners that perform B-mode and spectral Doppler imaging either simultaneously or in a segmented fashion, the angle between the Doppler beam cursor (beam centerline) and a vessel slope cursor in the B-mode image is used to convert Doppler frequency shifts into velocity units according to the Doppler equation’; and ‘the blood velocity is calculated by measuring the phase shift from firing to firing at a specific range gate’). 

Regarding claim 13, Pan teaches of automatically positioning the display of the pulsed wave cursor on the artery or the vein in the color flow image according to the selected imaging application comprises automatically positioning, with a processor, the display of the pulsed wave cursor on the vein in the color flow image (Pan discloses that fig. 5 depicts the ultrasound image of fig. 2 with a Doppler beam cursor 26 and a vessel slope cursor 28 superimposed thereon. Pan also teaches of the Doppler beam cursor and a vessel slope cursor in the B-mode image, and later the use of a pulse repetition frequency to fire tone bursts thus implying that the Doppler beam cursor 26 could also read as a pulsed wave cursor superimposed on the B-mode image). Applicant discloses in paragraph [0035] of the Specification of ‘a pulsed wave (PW) cursor comprises a set of graphics corresponding to color flow imaging parameters which may be displayed or superimposed on the ultrasound image comprising the B-mode image and the color flow image’. 
Regarding claim 15, Lin teaches of labeling, with the processor, the segmented structures as the artery and the vein, or measuring, with the processor, pulsatility in the color flow image and identifying, with the processor, regions of high pulsatility as the artery and regions of low pulsatility as the vein (Lin claim 9, ‘the method for automatically identifying blood vessels based on IQ data, wherein the specific method for marking arterial blood vessels and venous blood vessels in step S8 is: marking pixels located on the borders of arterial blood vessels as red, and marking the pixels on the border of the vein in blue’; & pg. 7 line 37 – pg. 8 line 3 ‘S7. Calculate the variance of the velocities of all the seed points in the contour of the blood vessel, and determined the marked blood vessel as an arterial blood vessel or a venous blood vessel according to the variance. Variance can represent the change of blood flow velocity. In a certain period of time, when the speed changes quickly the variance is large, and if the speed change is slow, then the variance is small. According to physiological knowledge, the change of blood flow velocity in arteries is very fast, while the change of blood flow velocity in venous blood vessels is slightly slower so the value of variance can be directly used as the criterion of arteries and veins’). Pulsatile is throbbing or beating; thus, pulsatility is the rate of cyclical pulses which would also denoted the speed of flow. However, Lin does not clearly teach of determining if a vessel is an artery or a vein based on opposing flow direction. 
In the same field of endeavor, regarding claim 15, Pan teaches of automatically distinguishing the artery from the vein comprises one of segmenting, with a processor, structures according to opposing flow directions (Pan discloses in Para. [0010] of the background of invention, ‘In clinical ultrasound imaging studies, sometimes it is necessary to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Pan distinguishes an artery from a vein based on opposing flow directions. It would have then be obvious to one of ordinary skill in the art to apply the above features taught by Pan to the labeling the structures as arteries and veins and measuring of pulsatility according to Lin, resulting in Lin’s labeling method to incorporate that opposing blood flow as a distinguishing marker between arteries and veins as well as a difference in pulsatility. The motivation to make such a modification would be to correctly label an artery as an artery based on the high pulsatility of the vessel and to correctly label a vein as a vein based on the low pulsatility of the vessel as well as the opposing flow. Multiple distinguishing characteristics that can be imaged.  
Regarding claim 16, Pan teaches of adjusting imaging parameters based on the automatic positioning of the pulsed wave cursor, acquiring an updated color flow image with the adjusted imaging parameters, and displaying, via a display device, the updated color flow image (Pan discloses in Para. [0020], ‘based on that image data, a Doppler angle is computed, and the Doppler angle value and graphic are updated’; in Para. [0029], ‘the Doppler angle will then be re-estimated and updated based on the new image frame. As long as the vessel tracking option is in the active state, the entire vessel tracking and angle update process with be repeated’; and in fig. 5 depicts the ultrasound image of fig. 2 with a Doppler beam cursor 26 and a vessel slope cursor 28 superimposed thereon. Pan also teaches of the Doppler beam cursor and a vessel slope cursor in the B-mode image, and later the use of a pulse repetition .
Claims 3, 10, and 17 are rejected under 35 U.S.C 103 as being unpatentable over Lin et al. (CN 110477955 A), (hereinafter “Lin”) in view of Pan et al. (US 6464641 B1), (hereinafter “Pan”) as applied to claim 1 above, and in further view of Oka et al. (US 10945678 B2), (hereinafter “Oka”). 
Note: Attached Chinese to English machine translation will be referenced to in the rejections below for Lin. 
Regarding claim 3, Lin teaches of labeling, with the processor, a first structure with a high variance as the artery, and labeling, with the processor, a second structure with a low variance as the vein (Lin discloses in pg. 8 lines 20-28, ‘S8. The outline of the blood vessel on the real-time grayscale image, and mark the arterial blood vessel and the venous blood vessel with different colors. The specific method of marking arterial blood vessels and venous blood vessels is: marking the pixels located on the border of the arterial blood vessel as red, and marking the pixels located on the border of the venous blood vessel as blue. The final displayed image is similar to the two-dimensional image in B mode. What is different from B mode is that the present invention can automatically identify arteriovenous blood vessels based on B mode and use different colors to outline the shape of blood vessels, which is very convenient. More information is displayed on the most basic B imaging mode, and has little effect on the image itself. ”; & claim 9 “the method for automatically identifying blood vessels based on IQ data, wherein the specific method for marking arterial blood vessels and venous blood vessels in step S8 is: marking pixels located on the borders of arterial blood vessels as red, and marking the 
In the same field of endeavor, in regards of claim 3, Oka teaches of receiving the selection of imaging application (Oka discloses in Para. [0135], ‘the user may designate, by using the input unit 170, at least either arteries or veins related to the region of interest 55 on the display image of the image date obtained by a modality’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above features taught by Pan and Lin to acquire the color flow image with the first pulse repetition frequency, measure the variance, and label the distinguished vessel as either artery or vein. It would have then be obvious to one of ordinary 
Regarding claim 10, Lin teaches of acquiring a color flow image and automatically distinguishing an artery from a vein adjacent to the artery in the color flow image (Lin pg. 4 lines 6-14 discloses ‘a method for automatic identification of blood vessels based on IQ data’; Lin pg. 3 lines 23-24, ‘Color Doppler mode is another commonly used imaging mode for ultrasound equipment. Select the area that needs color imaging, and the ultrasound equipment will collect the information of the fast moving area in the area, such as blood flow information’); and Pan teaches of automatically positioning a display of a pulsed wave cursor on the artery or the vein in the color flow image according to the selected imaging application (Pan discloses that fig. 5 depicts the ultrasound image of fig. 2 with a Doppler beam cursor 26 and a vessel slope cursor 28 superimposed thereon. Pan also teaches of the Doppler beam cursor and a vessel slope cursor in the B-mode image, and later the use of a pulse repetition frequency to fire tone bursts thus implying that the Doppler beam cursor 26 could also read as a pulsed wave cursor superimposed on the B-mode image). However, neither Lin nor Pan disclose receiving a selection of an imaging application. 
In the same field of endeavor, in regards of claim 10, Oka teaches of receiving the selection of imaging application (Oka discloses in Para. [0135], ‘the user may designate, by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above features taught by Pan and Lin to acquire a color flow image, automatically distinguish an artery from a vein, and positioning a display of a pulsed wave cursor on the vessel in the color flow image. It would have then be obvious to one of ordinary skill in the art to apply the above features taught by Pan and Lin to the selected imaging application according to Oka, resulting in Oka’s selected imaging application to incorporate acquiring a color flow image, distinguish the vessel as either artery or vein, and overlay a pulsed wave cursor on the vessel. The motivation to make such a modification would be to acquire an image of the specified vessel when in said specified vessel imaging application. 
Regarding claim 17, Lin teaches of identifying an artery and a vein adjacent to the artery within the color flow image (Lin pg. 4 lines 6-14 discloses ‘a method for automatic identification of blood vessels based on IQ data’); and Pan teaches of a system, comprising: an ultrasound probe, a user interface configured to receive input from an operator of the system, a processor configured with instructions in non-transitory memory, and adjusting one or more of a steering angle, a Doppler angle, and a position of a Doppler sample gate according to the identification of the artery and the vein (Pan discloses in Para. [0028], a probe; in Para. [0017] ‘the system control is centered in a host computer 20, which accepts operator inputs through an operator interface 22 (e.g., a control panel) and in turn controls the various subsystems’; [0018] ‘the host computer then sends instructions to the graphics processor for generating graphics representing those positional parameters. The host computer may be programmed to generate 
In the same field of endeavor, in regards of claim 10, Oka teaches of receiving the selection of imaging application (Oka discloses in Para. [0135], ‘the user may designate, by using the input unit 170, at least either arteries or veins related to the region of interest 55 on the display image of the image date obtained by a modality’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above features taught by Pan and Lin to include a system comprising: an ultrasound probe, an user interface, acquire a color flow image, identify an artery and vein, adjust one or more imaging parameter. It would have then be obvious to one of ordinary skill in the art to apply the above features taught by Pan and Lin to the selected imaging application according to Oka, resulting in Oka’s selected imaging application to incorporate acquiring a color flow image with an ultrasonic probe, distinguish the vessel as either artery or vein, and adjust one or more imaging parameters. The motivation to make such a modification would be to acquire an image of the specified vessel when in said specified vessel imaging application. 
Claims 4, 11, and 18 are rejected under 35 U.S.C 103 as being unpatentable over Oka et al. (US 10945678 B2), (hereinafter “Oka”) in view of Pan et al. (US 6464641 B1), (hereinafter “Pan”). 
Regarding claim 4, Oka teaches of receiving the selection of the arterial imaging application (Oka discloses in Para. [0135], ‘the user may designate, by using the input unit 170, at least either arteries or veins related to the region of interest 55 on the display image of the image date obtained by a modality’), and of identifying, with a processor, a first structure with a first flow direction and a second structure with a second flow direction opposite the first flow direction in the color flow image (Oka discloses in Para. [0133] ‘the computer 150 may determine whether a blood vessel related to the region of interest 55 is an artery or a vein by analyzing the direction of the blood flowing in the blood vessel based on Doppler image data…may determine a blood vessel in which the blood flows toward the region of interest 55 as an artery and a blood vessel in which the blood flows away from the region of interest 55 as a vein’). However, Oka fails to disclose acquiring the color flow image with the second pulse repetition frequency. 
In the same field of endeavor, in regards of claim 4, Pan teaches of acquiring the color flow image with the second pulse repetition frequency (Pan in paragraph [0008] of the detailed description of the preferred embodiments, ‘an ultrasound transducer array is activated to transmit a series of multi-cycle tone bursts…These tone bursts are fired at a pulse repetition frequency’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Pan to acquire the color flow image with a differing pulse repetition frequency. It would have then be obvious to one of ordinary skill in the art to apply the above features taught by Pan to the selected imaging application according to Oka, resulting in Oka’s selected imaging application to incorporate 
Regarding claim 11, Oka teaches of receiving the selection of the arterial imaging application (Oka discloses in Para. [0135], ‘the user may designate, by using the input unit 170, at least either arteries or veins related to the region of interest 55 on the display image of the image date obtained by a modality’). However, Oka does not disclose acquiring a color flow image according to the selected imaging application comprises acquiring the color flow image with a first pulsed repetition frequency. 
In the same field of endeavor, regarding claim 11, Pan teaches of acquiring a color flow image according to the selected imaging application comprises acquiring the color flow image with a first pulsed repetition frequency (Pan [0008] of the detailed description of the preferred embodiments, ‘an ultrasound transducer array is activated to transmit a series of multi-cycle tone bursts…These tone bursts are fired at a pulse repetition frequency’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Pan to acquire the color flow image with a differing pulse repetition frequency. It would have then be obvious to one of ordinary skill in the art to apply the above features taught by Pan to the selected imaging application according to Oka, resulting in Oka’s selected imaging application to incorporate acquiring the color flow image with the first pulse repetition frequency. The motivation to make such a modification would be to image only the arterial vessels.
Regarding claim 18, Oka teaches of according to the selected imaging application (Oka discloses in Para. [0135], ‘the user may designate, by using the input unit 170, at least either 
In the same field of endeavor, regarding claim 18, Pan teaches disclose that the processor to display, via the display device, a cursor overlaid on the color flow image, and automatically position the cursor within the identified artery or the identified vein (Pan [0018] ‘the host computer then sends instructions to the graphics processor for generating graphics representing those positional parameters. The host computer may be programmed to generate the graphical data and then store that graphical data in a graphics display memory for subsequent transfer to the video processor’; ‘fig. 5 depicts an ultrasound image of fig. 2 with a Doppler beam cursor and a vessel slope cursor superimposed thereon’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Pan to display a cursor overlaid on the color flow image. It would have then be obvious to one of ordinary skill in the art to apply the above features taught by Pan to the selected imaging application according to Oka, resulting in Oka’s selected imaging application to incorporate acquiring the color flow image with the first pulse repetition frequency. The motivation to make such a modification would be to image only the arterial vessels.
Claim 2 is rejected under 35 U.S.C 103 as being unpatentable over Sokulin et al. (US 20200178935 A1), (hereinafter “Sokulin”) in view of Schlebusch et al. (WO 2019234164 A1), (hereinafter “Schlebusch”). 

Regarding claim 2, Sokulin teaches of receiving a selection of a venous imaging application or an arterial imaging application, wherein acquiring the color flow image comprises scanning a subject with a first pulse repetition frequency or a second pulse repetition frequency according to the selection of the venous imaging application or the arterial imaging application, respectively, the second pulse repetition frequency higher than the first pulse repetition frequency (Sokulin discloses in Para. [0036], ‘the first set of image acquisition parameters may define a first, higher pulse repetition frequency (PRF) for acquisition of ultrasound data corresponding to blood flow and the second set of image acquisition parameters may define a second, lower PRF for acquisition of ultrasound data corresponding to muscle tissue’). 
In the same field of endeavor, in regards of claim 2, Schlebusch teaches on page 2 lines 53-57, ‘the second pulse repetition rate differs from the first pulse repetition rate. For example, the second pulse repetition rate is greater or less than the first pulse repetition rate. In other words, this means in particular that the first pulse repetition rate and the second pulse repetition rate are pulse repetition rates which differ from one another’. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Schlebusch to have two differing pulse repetition frequencies, with the second being greater than the first. It would have then be obvious to one of ordinary skill in the art to apply the above features taught by Schlebusch to the similar varying pulse repetition frequencies according to Sokulin, resulting in Sokulin’s varying pulse repetitions to have a higher pulse repetition frequency for arterial . 
Claim 14 is rejected under 35 U.S.C 103 as being unpatentable over Sokulin et al. (US 20200178935 A1), (hereinafter “Sokulin”) in view of Schlebusch et al. (WO 2019234164 A1), (hereinafter “Schlebusch”), and in further view of Oka et al. (US 10945678 B2), (hereinafter “Oka”).
Note: Attached German to English machine translation will be referenced to in the rejections below for Schlebusch. 
Regarding claim 14, Sokulin teaches acquiring the color flow image with a second pulsed repetition frequency responsive to the selected imaging application comprising an arterial imaging application, the second pulsed repetition frequency higher than the first pulsed repetition frequency (Sokulin discloses in Para. [0036], ‘the first set of image acquisition parameters may define a first, higher pulse repetition frequency (PRF) for acquisition of ultrasound data corresponding to blood flow and the second set of image acquisition parameters may define a second, lower PRF for acquisition of ultrasound data corresponding to muscle tissue’). Schlebusch teaches on page 2 lines 53-57, ‘the second pulse repetition rate differs from the first pulse repetition rate. For example, the second pulse repetition rate is greater or less than the first pulse repetition rate. In other words, this means in particular that the first pulse repetition rate and the second pulse repetition rate are pulse repetition rates 
In the same field of endeavor, in regards of claim 14, Oka teaches of acquiring the color flow image according to the selected imaging application (Oka discloses in Para. [0135], ‘] ‘the user may designate, by using the input unit 170, at least either arteries or veins related to the region of interest 55 on the display image of the image date obtained by a modality’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above features taught by Sokulin and Schlebusch to acquire a color flow image with a second pulsed repetition frequency higher than that of the first pulsed repetition frequency. It would have then be obvious to one of ordinary skill in the art to apply the above features taught by Sokulin and Schlebusch to the selected imaging application according to Oka, resulting in Oka’s selected imaging application to incorporate acquiring the color flow image with a higher pulsed repetition frequency. The motivation to make such a modification would be to image only the arterial vessels. 
Claims 19 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Lin et al. (CN 110477955 A), (hereinafter “Lin”) in view of Jian et al. (CN111728643 A), (hereinafter “Jian”). 
Note: Attached Chinese to English machine translations will be referenced to in the rejections below for Lin and Jian. 
Regarding claim 19, Lin teaches to measure variance in Doppler shifts in the color flow image, wherein identifying the artery and the vein comprises labeling a structure with high variance as the artery and labeling a structure with low variance as the vein (Lin discloses in pg. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Jian to configure a processor with instructions in a non-transitory memory. It would have then be obvious to one of ordinary skill in the art to apply the above features taught by Jian to the process of measuring variance in Doppler shifts according to Lin, resulting in Lin’s labeling method to correctly label a vessel as an artery or a vein depending on the variance measurement that that the instructions on the memory caused the processor to execute said instruction. The motivation to make such a modification would be to have the instructions for the system to distinguish a vessel as an artery or vein based on the variance of said vessel to be included on the imaging and processing device. 
Regarding claim 20, Lin teaches to measure pulsatility in the color flow image, wherein identifying the artery and the vein comprises labeling a structure with high pulsatility as the artery and labeling a structure with low pulsatility as the vein (Lin discloses in pg. 8 lines 20-28, ‘S8. The outline of the blood vessel on the real-time grayscale image, and mark the arterial blood vessel and the venous blood vessel with different colors. The specific method of marking arterial blood vessels and venous blood vessels is: marking the pixels located on the border of the arterial blood vessel as red, and marking the pixels located on the border of the venous 
In the same field of endeavor, in regards of claim 20, Jian teaches of a processor that is configured with instructions in a non-transitory memory (Jian pg. 2 lines 3-6, ‘an electronic device, including: a processor; a memory; and computer program instructions stored in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above feature taught by Jian to configure a processor with instructions in a non-transitory memory. It would have then be obvious to one of ordinary skill in the art to apply the above features taught by Jian to the process of measuring pulsatility according to Lin, resulting in Lin’s labeling method to correctly label a vessel as an artery or a vein depending on the pulsatility that that the instructions on the memory caused the processor to execute said instruction. The motivation to make such a modification would be to have the instructions for the system to distinguish a vessel as an artery or vein based on the pulsatility of said vessel to be included on the imaging and processing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C RIEDY whose telephone number is (571)272-1431.  The examiner can normally be reached on Mon - Fri 6:30am - 4:30pm (11am - 1pm flexed out).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIA C RIEDY/Examiner, Art Unit 3793                   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793